on rehearing. Opinion delivered October 23, 1911. Per Curiam. A majority of the judges agree, for different reasons, on granting a rehearing and affirming the decree of the chancery court. The Chief Justice and Mr. Justice Frauenthal are of the opinion that the facts of this case distinguish it from the cases of Fordyce v. Woman’s Christian Library Association, 79 Ark. 550, and Eureka Stone Company v. First Christian Church, 86 Ark. 213, and that those cases should not be overruled. Justices Hart and Kirby are of the opinion that the cases above referred to should be overruled, and they concur on that ground. Mr. Justice Wood adheres to the original opinion in the casé, and therefore dissents from the conclusion of the majority. The decree is therefore affirmed.